Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-9, 11-16 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims and associated arguments have been considered and are sufficient to overcome the previously made rejections under 35 USC § 112, 35 USC § 102 and 35 USC § 103.
Regarding claims 1, 7 and 15, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
a resistor R0, wherein a first end of the resistor R0 is connected to the third end of the switch conversion unit and a second end of the resistor R0 is connected to the fourth end of the switch conversion circuit;
a first switch and a resistor R1, wherein the first switch and the resistor R1 are sequentially disposed between the first end of the switch conversion circuit and the third end of the switch conversion circuit; and
a second switch and a resistor R2 wherein the second switch and the resistor R2 are sequentially disposed between the second end of the switch conversion circuit and the third end of the switch conversion circuit

Claims 2, 5, 6, 8, 9, 11-14, 16 and 19-25 are also allowed for further limiting allowed claims 1, 7 and 15.


Takahashi (2013/0257440) teaches voltage information measured by the voltage measuring devices 414, 415 is transmitted to the battery pack control unit 230 via a communication line 273, and the battery pack control unit 230 determines whether or not the upper relay switch 401 and the lower relay switch 402 are welded based on the voltage information. By adopting such a constitution, the battery pack control unit 230 can constantly determine whether or not the upper relay switch 401 and the lower relay switch 402 are welded thus further enhancing the safety and the reliability of the battery system by the provision of two relay switches.
Mochizuki (2015/0241500) teaches control section 106 detects welding of power-supply-side relay 101 or welding of ground-side relay 102 based on a voltage detected from voltage detection terminal Vde to which the collector terminal of phototransistor 103B is connected. During this detection, control section 106 determines that welding of power-supply-side relay 101 or ground-side relay 102 has occurred, when the voltage detected from voltage detection terminal Vde drops by at least a predetermined value because a current of at least the predetermined value flows through phototransistor 103B and turns on welding detection switch 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                            

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867